Exhibit 10.83

 

SECOND AMENDMENT TO THE

DIRECTOR DEFERRED COMPENSATION AGREEMENT

 

This Second Amendment to the Director Deferred Compensation Agreement (the
“Amendment”) is made effective as of January 1, 2009, and is entered into by and
between Central Valley Community Bank (the “Bank”) and
                                 (the “Director”), each a “Party” and together
the “Parties,” on the date identified on the signature page below.

 

RECITALS

 

A.                                   The Parties entered into that certain
Second Amended and Restated Director Deferred Compensation Agreement dated
February 13, 2003, which was amended by that certain First Amendment dated June
16, 2003 (as amended, the “Agreement”).

 

B.                                     The Parties wish to amend the Agreement,
as provided herein, to make certain clarifications consistent with the Agreement
and with Internal Revenue Code Section 409A, together with regulations and
guidance promulgated thereunder, as amended from time to time (collectively
referred to as “Section 409A”).

 

AMENDMENT

 

In consideration of the mutual promises, covenants, and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

1.                                       Change of Control.  Section 1.1
entitled “Change of Control” is deleted in its entirety and replaced with the
following:

 

“Change of Control” means that any of the following events occur:

 

(a)                                  Merger/ Acquisition of Significant Share
Ownership:  Any one person, or more than one person acting as a group, acquires
ownership of Central Valley Community Bancorp that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of Central Valley Community
Bancorp.  However, if any one person or more than one person acting as a group,
is considered to own more than fifty percent (50%) of the total fair market
value or total voting power of the stock of Central Valley Community Bancorp,
the acquisition of additional stock by the same person or persons will not be
considered to cause a Change of Control.  Further, an increase in the percentage
of stock owned by any one person, or persons acting as a group, as a result of a
transaction in which Central Valley Community Bancorp acquires its stock in
exchange for property will not be considered to cause a Change of Control; or

 

(b)                                 Change in Board Composition: During any
12-month period, a majority of the members of the Board of Directors of Central
Valley Community Bancorp are replaced by directors whose appointment or election
is not endorsed by at least two-thirds of the members of the Board of Directors
of Central Valley Community Bancorp before the date of the appointment or
election.

 

Notwithstanding anything to the contrary, the term “ Change of Control” shall be
interpreted in accordance with Section 409A.

 

--------------------------------------------------------------------------------


 

2.                                       Termination of Employment. The
following provision is hereby added to Section 1.5 of the Agreement, entitled
“Termination of Service”:

 

A “Termination of Service” shall only have occurred if the termination of the
Director’s membership on the Board of Directors constitutes a good-faith and
complete termination of the Director’s board membership, as described in
Treasury Regulations §1.409A-1(h)(2)(i).

 

3.                                       Disability. The following provision is
hereby added to Section 1.6 of the Agreement, entitled “Disability”:

 

A Director shall only be considered to have a “Disability” if he or she (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering Bank employees.  Notwithstanding anything to the contrary, the
terms “Disability” or “Disabled” shall be interpreted in accordance with Section
409A.

 

4.                                       Elections. The following provision is
hereby added to Section 2.2.1 of the Agreement, entitled “Generally”:

 

Notwithstanding anything to the contrary, in no event shall such written
approval be provided by the Board of Directors of the Bank unless explicitly
permitted by applicable law, including but not limited to, Section 409A.

 

5.                                       Hardships.  Section 2.2.2 entitled
“Hardship” is deleted in its entirety.  Section 4.5 entitled “Hardship
Distribution” is deleted in its entirety and is hereby replaced with the
following:

 

Upon the Bank’s determination (following petition by the Director) that the
Director has suffered an Unforeseeable Emergency (defined below), the Bank may,
in its sole discretion, make distributions from the Director’s Deferral
Account.  Any distribution made pursuant to this provision must be made in
accordance with Section 409A, and must not exceed the amount reasonably
necessary (including anticipated taxes on the distribution) to meet the
emergency financial need and not reasonably available from other resources of
the Director (including reimbursement or compensation by insurance,

 

--------------------------------------------------------------------------------


 

liquidation of the Director’s assets to the extent such liquidation itself would
not cause severe financial hardship, or by cessation of deferrals under this
Agreement).  In making this determination, the Bank will take into account any
such additional compensation that is available to the Director.  Any
distribution under this provision shall be paid to the Director in a single lump
sum as soon as administratively practicable following receipt of the appropriate
forms and information required by and acceptable to the Bank.  Notwithstanding
anything to the contrary, in the event a Director receives a distribution from
the Agreement on account of an Unforeseeable Emergency, future deferrals under
the Agreement will be cancelled for the remainder of the calendar year.  An
“Unforeseeable Emergency” shall mean a severe financial hardship to the Director
due to (a) uninsured medical expenses resulting from an illness or accident of
the Director, the Director’s spouse, or a dependent of the Director (as defined
in Code section 152(a) without regard to Code sections 152(b)(1), 152(b)(2) and
152(d)(1)(B)) of the Director; (b) an uninsured casualty loss pertaining to
property owned by the Director; or, (c) other similar extraordinary and
unforeseeable circumstances involving an uninsured loss arising as a result of
an event beyond the control of the Director, provided however that any such
event qualifies as an “unforeseeable emergency” within the meaning of Section
409A.

 

6.                                       Termination For Cause.  Section 7.5
entitled “Termination For Cause” is deleted in its entirety and is hereby
replaced with the following:

 

Notwithstanding any provision of the Agreement to the contrary, the Company
shall not pay any benefit under the Agreement that is in excess of the
Director’s Deferrals (i.e., the interest earned on the Deferred Account) if the
Director’s Termination of Services results from Termination for Cause.  The
Director’s Deferrals shall be paid to the Director in the manner otherwise
provided in the Agreement.  No interest shall be credited on the Deferrals
during any applicable installment period.

 

7.                                       Amendments and Termination. The
following provision is hereby added to Article 9 of the Agreement, entitled
“Amendments and Termination”:

 

Notwithstanding the foregoing, the Bank’s discretionary termination of this
Agreement shall not result in the acceleration of the time and form of payment
to Director, except where the right to payment arises in connection with the
Bank’s discretionary termination of the Agreement under one of the circumstances
identified in Treasury Regulations §1.409A-3(j)(4)(ix).

 

8.                                       Specified Employee Requirements.  The
following provisions are hereby added as Section 7.6 of the agreement:

 

Specified Employee Requirements

 

a.                                       Six-Month Delay.  In the event that
Director is also a Specified Employee (defined below) as of the date of
Termination of Service, payments under the Agreement upon Termination of Service
may not be made before the date that is six months after Termination of Service
(or, if earlier than the end of the six-month period, the date of death of the
Director).  Payments to which the Director would otherwise be entitled during
the first six months following Termination of Service, but for this Six-Month
Delay provision, shall be accumulated and paid on the first day of the seventh
month following Termination of Service.

 

--------------------------------------------------------------------------------


 

b.                                      Specified Employee.  Director shall be
deemed to be a “Specified Employee” if, as of the date of Director’s Termination
of Service, Director is a Key Employee (defined below) of the Bank and the Bank
has stock which is publicly traded on an established securities market or
otherwise.

 

c.                                       Key Employee.  If Director meets each
of the requirements of Internal Revenue Code Section 416(i)(1)(A)(i), (ii), or
(iii) (applied in accordance with the regulations thereunder and disregarding
section 416(i)(5)) at any time during a twelve month period ending on December
31 (the “Specified Employee Identification Date”), then Director shall be
treated as a Key Employee for the entire twelve month period beginning on the
following April 1.  Such April 1 date shall be the “Specified Employee Effective
Date” for purposes of Section 409A.

 

9.                                       Scope of Amendment.  This Amendment
shall not apply to amounts that were deferred and vested under the Agreement
prior to December 31, 2004, and such amounts shall be treated as being
grandfathered for purposes of Section 409A.

 

10.                                 No Other Amendments or Changes. Except as
expressly amended or modified by this Amendment, all of the terms and conditions
of the Agreement shall remain unchanged and in full force and effect.

 

Executed and adopted on September 16, 2009, to be effective on January 1, 2009.

 

BANK:

EXECUTIVE:

 

 

CENTRAL VALLEY COMMUNITY BANK

 

 

 

 

 

By:

 

 

 

Name: Daniel Doyle

 

Title: President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------